Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00754-CV

                    VERDE ENERGY SOLUTIONS, LLC and Robert Thomae,
                                    Appellants

                                                 v.

                                    SGET DUVAL OIL I, LLC,
                                           Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-19-230
                            Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 12, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On January 30, 2020, appellants filed an unopposed, voluntary motion seeking to dismiss

this interlocutory appeal in accordance with Texas Rule of Appellate Procedure 42.1(a)(1). See

TEX. R. APP. P. 42.1(a)(1). We grant the motion and order all costs assessed against appellants.

See id. R. 42.1(d) (absent agreement of parties, costs are taxed against appellant).

                                                  PER CURIAM